                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,                 )
a Florida corporation,
                                               )
       Plaintiff,
v.                                             )       Case No. 3:17-cv-1054-J-32JRK
                                               )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                       )
REVOCABLE TRUST, a Florida trust,
                                               )
       Defendant.
                                               )

DINA KLEMPF SROCHI, as Trustee                 )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,              )

       Counterclaim Plaintiff,                 )

v.                                             )

FOODONICS INTERNATIONAL, INC.,                 )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                                )

       Counterclaim Defendants.                )
                                               )


              COUNTERCLAIM DEFENDANTS’ MOTION FOR LEAVE
        TO FILE A REPLY IN SUPPORT OF COUNTERCLAIM DEFENDANTS’
                AMENDED MOTION TO DISSOLVE LIS PENDENS

       Counterclaim Defendants, Foodonics International, Inc. (“Foodonics”) and Kevin Jacques

Klempf (collectively, the “Counterclaim Defendants”), pursuant to Rule 3.01(d), Local Rules of

the United States District Court for the Middle District of Florida, seek leave to file a reply to the


                                                   1
Response to Counterclaim Defendants’ Amended Motion to Dissolve Lis Pendens filed by

Counterclaim Plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust

(the “Trust”) (“Response;” Doc. 234) because the Trust’s Response makes numerous

misstatements regarding applicable law and the material facts, as detailed below.

       1.      On January 23, 2020, the Trust filed a duplicative action in the Seventh Judicial

Circuit Court, in and for St. Johns County, Florida, Case No. CA20-0083 (the “State Court

Action”), asserting the same “fraudulent transfer” cause of action pending before this Court in

Count XIV of the Amended Counterclaim. On February 12, 2020, Counterclaim Defendants filed

an Amended Motion to Dissolve Lis Pendens (“Motion;” Doc. 225), to which the Trust filed a

response in opposition on March 4, 2020 (Doc. 234).

       2.      Upon review of the Trust’ Response, Counterclaim Defendants seek leave to file a

short reply to address new arguments and correct factual inaccuracies the Defendants raised for

the first time in the Response. The main topics for such arguments are noted below, and

Counterclaim Defendants believe that a reply will assist the Court in assessing and ruling upon

Counterclaim Defendants’ Motion.

       3.      Counterclaim Defendants respectfully request leave to file a reply brief, which will

be no more than ten (10) pages in length, and which will be filed within seven (7) days from the

date of the Court’s Order.

       4.      Counterclaim Defendants do not intend to reargue substantive issues previously

raised by the parties’ respective briefs.

       5.      The parties met and conferred pursuant to Local Rule 3.01(g) in a good faith effort

to resolve the issues raised in this Motion. The Trust opposes the relief requested herein.



                                                 2
                                   MEMORANDUM OF LAW

        Pursuant to Rule 3.01(d), Local Rules of the United States District Court for the Middle

District of Florida, the Court may, in its sound discretion, grant a motion to file a reply. See, e.g.,

EEOC v. Phillips Coll., Inc., 984 F. Supp. 1464, 1465 n.1 (M.D. Fla. 1997); In re Health Care

Prods., Inc., 159 B.R. 339, 340 (M.D. Fla. 1993) (motion granted where the reply would serve the

interests of justice). Counterclaim Defendants seek leave of Court to file a reply in order to respond

to new contentions and factual and legal inaccuracies in the Response. Specifically, Counterclaim

Defendants request leave to address: (1) the Trust’s misstatements of the relevant procedural

history regarding Count XIV of the Amended Counterclaim; (2) the Trust’s mischaracterization of

the law applicable to the issue of whether the Court possesses supplemental jurisdiction to dissolve

the lis pendens and the application of that law to the material facts; and (3) the Trust’s erroneous

application of legal precedent governing the issue of the required nexus between the properties

and the claims asserted in this case. The reply, if allowed by the Court, will be limited in scope

and will only address the arguments which Counterclaim Defendants did not have the opportunity

to address in their Motion, so as to fully advise the Court on the legal issues directly relevant to

disposition of Counterclaim Defendants’ Motion.

        WHEREFORE, Counterclaim Defendants, Foodonics International, Inc. and Kevin

Jacques Klempf, respectfully request the entry of an Order granting leave to file a reply of no more

than ten (10) pages in length, to be filed within seven (7) days from the date of the Court’s Order,

as set forth herein.

                                               Respectfully Submitted,

                                               ABEL BEAN LAW P.A.

                                               /s/ Daniel K. Bean
                                                  3
                                               Daniel K. Bean, Esq.
                                               Florida Bar No.:0015539
                                               Primary: dbean@abelbeanlaw.com
                                               Andrew J. Steif, Esq.
                                               Florida Bar No.: 0042475
                                               Primary: asteif@abelbeanlaw.com
                                               50 North Laura Street, Suite 2500
                                               Jacksonville, Florida 32202
                                               Telephone: (904) 516-5423

                                               Attorneys for Foodonics International, Inc.
                                               and Kevin Jacques Klempf



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 9, 2020, the foregoing was filed with the Clerk of

Court by using the electronic filing system, which will serve via e-mail this filing to all counsel of

record.




                                               /s/ Daniel K. Bean
                                               Attorney




                                                  4
